Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 21, 2020

The Court of Appeals hereby passes the following order:

A20A1291. ROBERT JAY DAVIS v. THE STATE.

      In 2014, Robert Jay Davis was convicted of aggravated stalking and was
sentenced to serve ten years as a recidivist, consecutive to another sentence for a prior
stalking conviction. His 2014 sentence also included a permanent restraining order
prohibiting Davis from contacting his victim and her family. We affirmed Davis’s
conviction and sentence on direct appeal in an unpublished opinion. See Case No.
A15A0305 (decided July 10, 2015).1 Back in the trial court, Davis filed a motion to
correct a void sentence. The trial court denied the motion, and Davis now appeals.
We, however, lack jurisdiction.
      A direct appeal may lie from an order denying a motion to vacate or correct a
void sentence only if the defendant raises a colorable claim that the sentence is, in
fact, void. See Harper v. State, 286 Ga. 216, 217, n. 1 (686 SE2d 786) (2009); Burg
v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). “Motions to vacate a void
sentence generally are limited to claims that . . . the law does not authorize that
sentence, most typically because it exceeds the most severe punishment for which the
applicable penal statute provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748
SE2d 446) (2013).
      Here, Davis argued that his sentence was void because the permanent
restraining order took effect immediately, while the confinement portion of the


      1
       Davis later filed a motion to modify his sentence, which the trial court denied.
We affirmed on appeal in an unpublished opinion. See Case No. A17A0866 (decided
Oct. 27, 2017).
sentence did not begin to run until Davis had finished serving the sentence for his
prior stalking conviction. Under OCGA §§ 16-5-90 (d) and 16-5-91 (b), however, the
trial court had the authority to issue a permanent restraining order at the time of
sentencing. The court also had the authority to impose a sentence that was partially
consecutive to another sentence. See State v. Riggs, 301 Ga. 63, 74 (2) (799 SE2d
770) (2017). Thus, Davis’s void-sentence argument lacks merit.
      Because Davis has failed to raise a colorable void-sentence claim, his appeal
is hereby DISMISSED for lack of jurisdiction. See Thomas v. State, 334 Ga. App. 4,
5 (778 SE2d 18) (2015).



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       02/21/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.